DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 21 in the reply filed on October 11, 2022 is acknowledged. Unelected Group II, claims 12-20, have been canceled.
Information Disclosure Statement
The information disclosure statement filed February 18, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Particularly, there does not appear to be a copy of WO 2016/123718 within the file wrapper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 21-25, and 28-30 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Evans et al. (US 2019/0267617 A1).
Regarding claim 1, Evans teaches a method of forming an electrode comprising:
	forming an active material layer comprising silicon particles and polyacrylonitrile, in this case a Si-cPAN electrode (¶ [0027]-[0029]); and 
	heating the active material layer comprising PAN (¶ [0029]) using nitrogen as a stabilizing gas (¶ [0059]).
Regarding claim 2, Evans further teaches that the active material layer is pyrolyzed at a temperature of 500°C or more, in this case the active material is treated for the carbonization of PAN and held for 1 hour at peak temperatures of 500°C, 600°C, 700°C, 800°C, 900°C and 1000°C (¶ [0058]).
Regarding claim 3, Evans further teaches that the active material is pyrolyzed at a temperature of 750°C or less, in this case the active material is treated for the carbonization of PAN and held for 1 hour at peak temperatures of 500°C, 600°C, and 700°C. (¶ [0058]).
Regarding claim 4, Evans further teaches pyrolyzing the active material by heating in a nitrogen gas environment, in this case the PAN is carbonized under an argon atmosphere (¶ [0058]) and argon and nitrogen are exemplary inert gas atmospheres for providing consistent heating (¶ [0059]).
Regarding claim 5, Evans further teaches pyrolyzing the active material by heating in an argon gas environment, in this case the PAN is carbonized under an argon atmosphere (¶ [0058]).
Regarding claim 8, Evans further teaches heating the active material layer at a temperature of 300°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C, with an exemplary temperature for PAN's cyclization heat treatment at 300°C (¶ [0058]).
Regarding claim 9, Evans further teaches heating the active material layer at a temperature of 250°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C, with an exemplary temperature for PAN's cyclization heat treatment at 300°C (¶ [0058]).
Regarding claim 10, Evans further teaches forming a battery that comprises the electrode (see, e.g. ¶ [0032]).
Regarding claim 11, Evans further teaches that the active material layer is formed on a copper current collector (¶ [0044]-[0045]).
Regarding claim 21, Evans teaches a method for forming an electrode comprising:
	forming an active material layer comprising silicon particles and PAN, in this case a Si-cPAN electrode (¶ [0027]-[0029]);
	placing the active material layer on a metal current collector (¶ [0044]-[0045]); and 
	heating the active material layer comprising PAN (¶ [0029]) using nitrogen as a stabilizing gas (¶ [0059]).
Regarding claim 22, Evans further teaches that the active material layer is pyrolyzed at a temperature of 500°C or more, in this case the active material is treated for the carbonization of PAN and held for 1 hour at peak temperatures of 500°C, 600°C, 700°C, 800°C, 900°C and 1000°C (¶ [0058]).
Regarding claim 23, Evans further teaches that the active material is pyrolyzed at a temperature of 750°C or less, in this case the active material is treated for the carbonization of PAN and held for 1 hour at peak temperatures of 500°C, 600°C, and 700°C. (¶ [0058]).
Regarding claim 24, Evans further teaches pyrolyzing the active material by heating in a nitrogen gas environment, in this case the PAN is carbonized under an argon atmosphere (¶ [0058]) and argon and nitrogen are exemplary inert gas atmospheres for providing consistent heating (¶ [0059]).
Regarding claim 25, Evans further teaches pyrolyzing the active material by heating in an argon gas environment, in this case the PAN is carbonized under an argon atmosphere (¶ [0058]).
Regarding claim 28, Evans further teaches heating the active material layer at a temperature of 300°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C, with an exemplary temperature for PAN's cyclization heat treatment at 300°C (¶ [0058]).
Regarding claim 29, Evans further teaches heating the active material layer at a temperature of 250°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C, with an exemplary temperature for PAN's cyclization heat treatment at 300°C (¶ [0058]).
Regarding claim 30, Evans further teaches forming a battery that comprises the electrode (see, e.g. ¶ [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 26, and 27 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Evans.
Regarding claim 6, Evans further teaches that the active material layer comprises 50% or more silicon by weight, in this case weight ratios include 40 to 80 wt% silicon with 5 to 50 wt% carbonaceous material and 10 to 20 wt% PAN with a specific example of 90:10 silicon:carbonaceous material weight ratio (¶ [0033]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have realized that providing 50 wt% or more silicon would have yielded the predictable result of yielding a functional electrode active material. Therefore, it would have been obvious to have provided 50 wt% or more silicon in order to yield a functional electrode active material.
Regarding claim 7, Evans further teaches heating the active material layer at a temperature of 350°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C (¶ [0058]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one with ordinary skill in the art would have realized that heating the active material layer at a temperature of 350°C or more would provide improved electrochemical performance (¶ [0058]), thereby facilitating improved electrode performance. Therefore, it would have been obvious to have heated the active material layer at 350°C or more in order to facilitate improved electrode performance.
Regarding claim 26, Evans further teaches that the active material layer comprises 50% or more silicon by weight, in this case weight ratios include 40 to 80 wt% silicon with 5 to 50 wt% carbonaceous material and 10 to 20 wt% PAN with a specific example of 90:10 silicon:carbonaceous material weight ratio (¶ [0033]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have realized that providing 50 wt% or more silicon would have yielded the predictable result of yielding a functional electrode active material. Therefore, it would have been obvious to have provided 50 wt% or more silicon in order to yield a functional electrode active material.
Regarding claim 27, Evans further teaches heating the active material layer at a temperature of 350°C or more, in this case the stabilization of PAN from linear molecules to ladder polymer compounds by cyclization can be conducted by heating in an inert environment from 100°C to 500°C (¶ [0058]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one with ordinary skill in the art would have realized that heating the active material layer at a temperature of 350°C or more would provide improved electrochemical performance (¶ [0058]), thereby facilitating improved electrode performance. Therefore, it would have been obvious to have heated the active material layer at 350°C or more in order to facilitate improved electrode performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729